Appeal Reinstated; Order filed April 14, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00160-CV
                                  ____________
                        MISHA FERGUSON, Appellant
                                        V.
                THE ENCLAVE AT COPPERFIELD, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1057001

                                     ORDER

      On February 20, 2015, appellant filed a notice of appeal from a judgment
signed January 21, 2015. On March 12, 2015, appellant filed a docketing statement
and an affidavit of indigence in this court. See Tex. R. App. P. 20.1(h). When the
affidavit of indigence is filed with the appellate court, the appellate court clerk
must send a copy of the affidavit to the trial court clerk and court reporter and
include a notice stating the deadline for filing a contest to the affidavit. Tex. R.
App. P. 20.1(d)(2). Accordingly, on March 16, 2015, the clerk of this court sent
appellant’s affidavit of indigence to appellee, the trial court clerk, and the court
reporter, and notified them that any contest was required to be filed within 10 days.
See id. On March 26, 2015, appellee filed a contest to appellant’s affidavit.

      Texas Rule of Appellate Procedure 20.1 provides that the appellate court
may refer a contest of indigency to the trial court with instructions to hear evidence
and grant the appropriate relief. Tex. R. App. P. 20.1(h)(4). On April 2, 2015, this
court abated the appeal and directed the trial court to hear and decide the contest
and have a supplemental record filed containing the trial court’s ruling on the
contest. On April 9, 2015, the requested record was filed. The record contains the
trial court’s order signed April 6, 2015, denying the contest to appellant’s affidavit
of inability to pay costs and ordering that appellant may proceed in forma pauperis.

      Therefore, we order the appeal REINSTATED. Appellant may proceed on
appeal without the advance payment of costs. See Tex. R. App. P. 20.1(i). We
further order the that official court reporter, Laura M. Cutherell, is ordered to file
the reporter’s record in this appeal on or before May 18, 2015, subject to any
reasonable request for an extension of time that may be granted.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                          2